Citation Nr: 0008810	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for 
pes planus has been received, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel

INTRODUCTION

The veteran had active service from June to August 1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.  In connection with this appeal the 
veteran testified before an RO Hearing Officer in October 
1999 and indicated in correspondence that such was accepted 
in lieu of a Board hearing.  A transcript of the local 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a decision dated in April 1967, the RO denied 
reopening the veteran's claim of entitlement to service 
connection for flat feet.

2.  The evidence submitted subsequent to the April 1967 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The record contains a competent opinion stating that pre-
existing pes planus underwent a permanent increase in 
severity as a result of the veteran's service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
pes planus.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of entitlement to service connection for pes 
planus is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
pre-service existence thereof.  Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have pre-existed service.  38 C.F.R. 
§ 3.303(c). 

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e. it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting WEBSTER'S NEW WORLD 
DICTIONARY 1461 (3rd Coll. Ed. 1988)).  See also Gahman v. 
West, 13 Vet. App 148 (1999) reversed Gahman v. West, 
12 Vet. App. 406 (1999).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (1999).

Also, a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original jurisdiction 
on or after November 18, 1988.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1999).


A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (1999).  
If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, , 12 Vet. App. 203 (1999).

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Factual Background

The report of examination at induction includes note of third 
degree pes planus, not disabling.  At discharge examination 
revealed second degree pes planus, symptomatic.  No other 
service records are available.

In November 1946 the RO denied the veteran's pes planus 
claim.  He did not appeal.

In March 1948 lay statements were associated with the claims 
file from individuals relating that after service the veteran 
had difficulty with his feet, particularly with standing for 
any period of time.  Also of record is a physician's 
statement dated in March 1948 and indicating that examination 
showed third degree symptomatic pes planus "with a high 
degree of disability."  In July 1948, the RO denied the 
claim; the veteran did not appeal.

In April 1952, the RO received a lay statement from a former 
comrade-in-arms, who related that the veteran experienced 
foot problems during training in service and that such 
appeared to be due to heavy marching.  Also received in April 
1952 is a statement from V.P., M.D., who stated that the 
veteran had third degree, symptomatic flat feet.

In a decision dated in April 1952, the RO denied service 
connection for pes planus based on the lack of evidence of 
aggravation.  The claims file contains a dissenting rating 
opinion, citing evidence in favor of service connection based 
on aggravation.


In a letter dated in May 1952, F. W., M.D., indicated that he 
hadexamined the veteran "for a disability which was 
aggravated by military service."  The diagnosis was 
bilateral, symptomatic pes planus in the third degree, 
disabling.  A letter dated in May 1952 from an employer 
indicates that the veteran was employed for two days in July 
1949 but was unable to do the work because of his feet.

In a final decision dated in August 1952, the Board denied 
service connection for pes planus.

In a letter dated in January 1967, D. O'Donoghue, M.D., 
reported that the veteran had been examined for the Selective 
Service System in April 1944, and stated that the examination 
revealed third degree pes planus that was asymptomatic except 
under unusual stress such as hikes or running with a pack.  
The veteran was recommended for limited service.  The RO 
denied reopening the claim in January 1967.

In a letter dated in March 1967, Dr. O'Donoghue reported that 
the veteran called attention to moderate flat feet in 1944 
and that he was recommended to use arch supports and be 
accepted for limited service.  Dr. O'Donoghue stated that 
current examination showed "no gross difference in the feet 
with the possible exception of some increase in the hallux 
valgus on the right."  Dr. O'Donoghue opined that the 
veteran's "feet have progressed about as one might expect 
from the type of flat foot he had 23 years ago.  Since I am 
not aware of his service record and I am not aware whether or 
not he had serious trouble with his feet in the service, I am 
not prepared to evaluate the effect of the Army Service 
twenty years ago."  

In a decision dated in April 1967, the RO confirmed the prior 
denial.  At that time the RO notified the veteran of his 
right to appeal.  The veteran did not perfect a timely appeal 
to that decision.

In August 1997, the veteran requested his claim be reopened.

In a letter dated in November 1997, M. Cettie, D.P.M., stated 
that the veteran had chronic plantar fasciitis and arch 
fatigue syndrome and stated that based on records shown to 
him by the veteran "is reasonable to assume that this could 
be a result of his limited service in the infantry."  Dr. 
Cettie continued to state "[c]ertainly after fifty years, it 
is difficulty for [the veteran] or any physician to prove a 
direct cause from army service.  However, his feet went in 
asymptomatic and came out symptomatic....  It is my personal 
and professional belief that there is no doubt in my 
professional opinion as to whether the Army infantry service 
has caused [the veteran's] prolonged discomfort."

The claims file contains VA records dated from March 1997 to 
September 1999 and reflecting treatment and evaluation for 
flat feet and other foot problems.  

In a letter dated in January 1999, M. Cettie, D.P.M., 
reiterated his November 1997 medical statement.

In October 1999, the veteran testified at an RO hearing.  The 
veteran related that he was having no foot problems at the 
time of his entrance into service, rather that his problems 
started during basic training.  He reported that his feet 
started hurting and that he experienced soreness and tingling 
as well as charley horses.  He indicated that there was no 
examination of his feet in connection with his discharge but 
that he was discharged because of his foot problems.  
Transcript at 1-3.  The veteran related that after service he 
went to work in a shipyard and when he complained of back 
pain a physician told him that his feet were causing back 
problems.  He argued that the daily marching and hiking in 
service aggravated his feet.  Transcript at 4.

Analysis

Absent a timely appeal, the RO's April 1967 denial became 
final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) 
(West 1991)]; 38 C.F.R. § 19.153 (1967) [38 C.F.R. § 20.1103 
(1999)].  However, subsequent to that denial, the RO received 
Dr. Cettie's letter, which directly bears on the question of 
whether the veteran's pre-existing pes planus was aggravated 
by service and plausibly states that the veteran's service 
caused prolonged foot discomfort.  See 38 C.F.R. § 3.306(a).  
Such letter, being both new and material, is sufficient to 
reopen the claim.  38 C.F.R. § 3.156(a).  Moreover, insofar 
as such plausibly sets out that asymptomatic pes planus 
became symptomatic and caused the veteran prolonged foot 
discomfort for many years after service discharge, such is 
sufficient to well-ground the claim.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been received, the claim of 
is reopened entitlement to service connection for pes planus.  
That claim is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Once a claim is found to be well grounded, the presumption of 
entitlement of the evidence to full weight no longer applies.  
Rather, in the adjudication that, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

Moreover, since the veteran's claim is well grounded, it 
places upon VA the duty to assist him in the development of 
the claim by obtaining relevant records which could possibly 
substantiate the claim and by conducting medical inquiry 
where appropriate.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A.  5107(a). 

In this case a review of the evidence records reflects 
private evidence of an increase in foot symptomatology during 
service and continuing thereafter and evidence suggesting 
either that such is the result of natural progression or that 
such represents an aggravation of a pre-existing connection 
due to service.  It is unclear whether the physicians in 
question had access to the veteran's complete records and he 
has not been afforded a VA examination in connection with his 
claim.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist 
under 38 U.S.C.A. § 5107(b).  Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993).  An examination and VA opinion 
in this case would be probative in determining whether the 
veteran's pre-existing pes planus was aggravated by service 
or whether any noted increase is the result of natural 
progression.

Accordingly, this claim is returned to the RO for the 
following:

1.  The RO should contact the veteran, 
through his representative, and inform 
him that he may submit any additional 
evidence that he desires.

2.  The RO should obtain from Dr. Cettie 
or from the veteran a copy of the records 
that the veteran showed to Dr. Cettie  as 
referred to in Dr. Cettie's November 1997 
statement.  

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination.  The entire 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination.  The 
examiner is requested to provide the 
correct diagnoses of all foot disorders 
present and offer an opinion as to the 
likelihood that the veteran's pre-
existing pes planus underwent a permanent 
increased in disability (and not just a 
temporary exacerbation of symptoms) 
during his two month's of active service 
and, if there was a permanent increase in 
disability, whether it was due to natural 
progression of the disorder.  The 
rationale for the opinion should be 
explained.  The examiner is specifically 
requested to address the significance of 
the grading of pes planus, both prior to, 
during and subsequent to service, and to 
comment on the opinions offered by Drs. 
O'Donoghue and Cettie.  If the examiner 
is unable to provide an opinion he should 
so state for the record.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for pes planus.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 


